WATKINS, Judge,
concurring.
We concur with the Majority’s reasoning to the effect that the evidence in this case was insufficient to sustain the conviction for recklessly endangering because it was impossible to establish that the defendant had fired the shot at Douglas Edward Forry or anyone else and thus, the elements of recklessly endangering have not been established. We did dissent in the case of Commonwealth v. Gouse, 287 Pa.Superior Ct. 120, 429 A.2d 1129 (1981) and would still adhere to the reasoning set forth in that dissent with respect to the facts of that case.